11/16/20 In re Annika B. CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



In re ANNIKA B. et al.,                                                         B303480
Persons Coming Under Juvenile                                                   (Los Angeles County Super. Ct
Court Law.                                                                      No. 19CCJP06630A-D)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

           Plaintiff and Respondent,

v.

ROXANA B.,

           Defendant and Appellant.



     APPEAL from orders of the Superior Court of Los
Angeles County, D. Brett Bianco, Judge. Affirmed.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Office of the County Counsel, Mary C. Wickham,
County Counsel, Kristine Miles, Assistant County Counsel,
and William D. Thetford, Principal Deputy County Counsel,
for Plaintiff and Respondent.
   ___________________________________________________

                       INTRODUCTION
       The juvenile court declared the four minor children of
appellant Roxana B. (Mother) dependents of the court, after
sustaining a dependency petition under Welfare and
Institutions Code section 300, subdivisions (a), (b)(1), (c), and
(j) (Section 300(a), (b)(1), (c), and (j), respectively).1 The
petition alleged Mother endangered the children’s well-being
by physically abusing them, disregarding the emotional and
mental health needs of one of the children, and abusing
alcohol and marijuana. The court then ordered the children
removed from Mother’s custody and placed with their father,
S.B. (Father).
       On appeal, Mother challenges the juvenile court’s
jurisdictional findings and disposition order, claiming they
were unsupported by the evidence. We affirm.




1     All further statutory references are to the Welfare and
Institutions Code.



                                2
                        BACKGROUND
       A. The Family and the Dependency Petition
       The parents have four minor children, Annika B. (born
April 2004), Tristan B. (born February 2006), Alana B. (born
March 2007), and Tyler B. (born September 2009). At the
time of the proceedings, Mother and the children resided in
Los Angeles, while Father lived in Riverside County with his
girlfriend, Leticia. Father had served a two-and-a-half-year
prison sentence, and was released in June 2018. The
parents were married but in divorce proceedings, and had
joint custody of the children.
       On September 11, 2019, the Los Angeles County
Department of Children and Family Services (DCFS)
received a report alleging that Mother neglected the
children, and that the family home was filthy and
unsanitary. During its investigation, DCFS learned that on
September 14, 2019, Tristan was hospitalized for suicidal
ideation. The investigation continued, and on October 11,
2019, DCFS filed a juvenile dependency petition under
Section 300(b)(1), (c), and (j). The petition alleged Tristan
had mental and emotional problems, including suicidal
ideation, and that Mother had failed to ensure he obtained
necessary mental health services, placing both the child and
his siblings at a substantial risk of harm.2

2     The petition asserted Tristan was at a risk of suffering
physical harm under Section 300(b)(1) and emotional damage
under Section 300(c). It further asserted under Section 300(j),
that the other children were at risk for neglect as siblings of a
(Fn. is continued on next page.)


                                   3
      On November 27, 2019, DCFS filed an amended
petition with additional allegations under Section 300(a) and
(b)(1) for Mother’s physical abuse of the children with a belt,
with a sandal, and by pinching them, and under Section
300(b)(1) for Mother’s abuse of alcohol and marijuana. The
next week, on December 2, the juvenile court ordered the
children detained from Mother and released to Father’s
custody. The matter proceeded to an adjudication hearing
on December 10.

      B. The Evidence Before the Juvenile Court
            1. DCFS Reports
                a. Physical Abuse
      In November 2018, Mother got into an argument with
Tristan, during which she hit Tristan on the head with a
book. A mandated reporter relayed information about the
incident from Tristan, stating that the book was a hardcover
and left a red mark on the child’s cheek.3 According to Tyler,
Mother hit Tristan with the book three or four times, on his


neglected child. (See Section 300(j) [extending juvenile court
jurisdiction to child whose “sibling has been abused or neglected,
as defined in subdivision (a), (b), (d), (e), or (i), and there is a
substantial risk that the child will be abused or neglected, as
defined in those subdivisions”].)
3     Mandated reporters are persons who, due to their positions,
are required by law to report all known or suspected cases of
child abuse or neglect. (B.H. v. County of San Bernardino (2015)
62 Cal.4th 168, 178.)



                                 4
face, arms, and back. Alana tried to intervene and protect
Tristan, and mother grabbed Alana by her hair and pushed
her to the ground. Alana later recounted her head hitting
the door, and Father reported seeing scratch marks on Alana
after the altercation, which she told him were caused by
Mother during the incident. Mother admitted “bump[ing]”
Tristan on the head with a book, but claimed it was because
he got physical with her.
      The children later told DCFS that in the past, Mother
would hit them with a sandal or a belt. Alana and Tyler
repeatedly told Leticia they could not talk around Mother
because she would hit them, and Alana confirmed to DCFS
that she feared Mother’s temper, because Mother would get
irritated easily.
      When interviewed in November 2019, shortly before
the adjudication hearing, Tyler reported that Mother would
now “pop” the children on the mouth with her hand, but still
sometimes used a sandal to hit them. He stated: “‘[The]
mouth thing is probably recent. Alana got hit on her mouth
and she got pinched. [Mother] does that mostly to Alana. I
think this was a couple months back.’” Tyler noted that
Mother also pinched Tristan, that she would pinch the
children on their legs, arms, or ears, and that this would
sometimes leave marks. The children reported continuing to
fear Mother’s anger.




                             5
               b. Mother’s Neglect of Tristan’s
                Emotional and Mental Health Issues
      Mother told DCFS that the children began changing
after June 2018, when Father was released from prison and
a custody dispute between the parents ensued. She reported
the children became “withdraw[n]” and demonstrated
“anxiety” and lack of interest.
      Tristan, then 12, was most affected by the parents’
dispute. Mother said his behavior changed, and his grades
dropped from As and Bs to Fs. She reported Tristan first
spoke about suicide in December 2018. That same month,
DCFS recommended that the parents enroll the children in
therapy.
      In January 2019, Father found a note on Tristan’s
phone stating that the child felt like killing himself but was
too scared. Father tried to enroll the children in therapy in
Los Angeles, but Mother said she wanted them enrolled in
Downey, where they went to school. Mother claimed she
tried to enroll the children in therapy, but insurance issues
prevented her from doing so.
      Tristan’s emotional state remained precarious, with
multiple people reporting suicidal comments by him. Tyler
stated he heard Tristan say he was going to hang himself or
jump off a bridge. Alana confirmed she was aware Tristan
had made several comments about suicide. Similarly,
Annika confirmed she was aware that Tristan had said he
wanted to kill himself. She believed Tristan was “depressed”
because of everything that was going on between the


                              6
parents. Annika later expressed concern about his changed
behavior. She noted he used to enjoy school and spending
time with family. Now, Tristan was edgy, did not enjoy
school or his family, and would lock himself in his room and
play video games. However, the siblings also stated that
Tristan sometimes only joked about suicide, that they did
not know if he was being serious, and that they believed
sometimes he meant it and sometimes he did not.
      On September 10, 2019, the family court ordered the
parents to enroll the children in therapy by September 30.
Father then tried to enroll the children in individual
counseling in Downey, but Mother refused to sign the
consent forms. A DCFS social worker encouraged Mother to
enroll herself and the children in services so the case could
be closed, but Mother replied, “‘No, this case will not close.
Do you hear me? I want this case to stay open.’”
      On September 13, Tristan returned from a visit with
Father. According to Mother, the child was very emotional
and withdrawn. When she confronted him, Tristan
withdrew further, and became angry and frustrated. He told
Mother he just wanted to sleep. Mother asked Tristan what
he was going to do the next day, as he needed to go to school,
and he began shaking his head. Mother asked if that meant
he did not want to wake up, and he apparently nodded.
Taking this as a suicidal expression, Mother called a hotline.
Medical professionals came to the home, spoke to Tristan,
and took him to a hospital. He was released from the
hospital hours later. Speaking to DCFS, Tristan denied


                              7
feeling depressed or anxious. He admitted saying he wanted
to sleep and not wake up, but claimed he meant only that he
did not want to go to school.
      Mother reported scheduling an intake appointment for
Tristan at a mental health clinic on October 15, but claimed
they were unable to provide him services. DCFS referred
the family for wraparound services to focus on Tristan’s
mental health, which Mother initially refused.4 She later
agreed to accept those services, but was adamant she was
not going to allow anyone in her home. Tristan began
receiving wraparound services on November 12.

               c. Mother’s Abuse of Alcohol and
                 Marijuana
      The children discussed Mother’s drinking with DCFS.
Tristan reported that Mother drank alcohol almost every
day. He noted Mother used to leave the children alone while
she went out to parties, and would come home around one or
two in the morning, looking as though she had been
drinking, and smelling of alcohol. His siblings confirmed
that on weekends, Mother would go out to drink and party,

4      “‘“Wraparound services”’” are “‘community-based
intervention services that emphasize the strengths of the child
and family and include[] the delivery of coordinated, highly
individualized unconditional services to address needs and
achieve positive outcomes in [the] lives [of the targeted children
and families].’” (In re Andrew J. (2013) 213 Cal.App.4th 678, 684,
fn. 1, quoting § 18251, subd. (d).)



                                8
from morning or midday until late at night, leaving Annika
to take care of her siblings. Sometimes, their aunt, Lupe,
who lived in the house at the back of the property, would
help take care of them, but they only called her if there was
an emergency.5
       Mother once sent an Uber driver to pick the children
up from Father’s home. Tristan refused to leave with a
stranger without Mother being in the car. Mother and Lupe
then came to pick the children up. Lupe was driving, and
Mother was drunk. On the drive home, Tyler sat on the
floor, without a seatbelt, because he had no room to sit.
According to Leticia, this incident occurred in October 2019.
The children reported that Mother would sometimes fail to
pick them up from Father’s home, and they sometimes
missed school because of it.
       The children also discussed Mother’s use of marijuana.
Tyler reported seeing Mother smoke, and finding her bag of
marijuana. Alana said she had smelled marijuana on
Mother and in Mother’s bedroom, and stated that Mother
kept marijuana in a bedroom drawer and kept a pipe in the
bathroom. Tristan saw Mother smoke out of a pipe on the
porch, and could smell her smoke in her bedroom. The
children reported witnessing “‘odd’” behavior by Mother.

5     All the children reported seeing Mother drinking in the
home. Tyler said that when Mother drank, she had about three
beers, and Annika reported that when she once took a sip of
Mother’s drink, thinking it was juice, the drink turned out to
contain alcohol.



                               9
They explained that when she came home from work, she
would roll around on the floor, laughing to herself, and
acting like a child.
      Mother told DCFS she drank occasionally like everyone
else, but did not have a substance abuse problem. Asked if
she ever left the children home alone, Mother stated she
would when she worked, but only for a couple of hours. She
denied leaving them alone for long periods of time, and
claimed that when she had to leave for several hours, Lupe
would come and watch the children.
      Mother denied any drug use. She admitted using
marijuana in the past but not often, and not in front of the
children. She claimed she had stopped using marijuana.

                  d. Last-Minute Information
     In a last-minute report to the juvenile court, DCFS
noted that the children were more comfortable and relaxed
with Father. Tyler stated he was feeling good about living
with Father. Annika said she felt truly grateful, relieved,
and as if pressure was lifted from her shoulders. The two
reported that Mother had pressured them to lie for her and
defend her from allegations against her.

           2. Mother’s Testimony
     Mother was the sole witness at the adjudication
hearing, and her testimony was largely consistent with her
statements to DCFS. She denied ever using corporal
punishment on her children, the one exception being when


                             10
she “tapped” Tristan on the head with a paperback book.
She claimed she did this after she repeatedly asked Tristan
to stop playing video games and read the book, to no avail.
      Mother was aware of the children’s claims she used
physical discipline on them. She stated she was “beyond
concerned” about their comments. Mother believed the
children were confused and their reality and perception had
been altered by Father. She admitted pinching the children
on one or two occasions, but she did not believe pinching was
corporal punishment. Mother denied ever leaving the
children without adult supervision.

      C. The Juvenile Court’s Ruling
      Following the hearing, the juvenile court sustained the
petition as to Mother. The court stated that she presented
well and was obviously intelligent and articulate, but that
the court found her testimony not credible. It found that the
children were suffering as a result of Mother’s conduct and
that she was deflecting her culpability onto Father.
      Turning to disposition, the court removed the children
from Mother and released them to Father’s custody. It
adopted a proposed Court Ordered Case Plan for Mother,
requiring her to complete a parenting class, participate in
individual counseling and conjoint counseling with the
children, and submit to on-demand drug testing on
reasonable suspicion of drug use. Mother timely appealed.




                             11
                         DISCUSSION
       Mother contends there was insufficient evidence to
support either the juvenile court’s jurisdictional findings or
its dispositional order removing the children from her
custody. We review a juvenile court’s findings supporting
jurisdiction and underlying removal orders for substantial
evidence. (In re David M. (2005) 134 Cal.App.4th 822, 828;
In re Heather A. (1996) 52 Cal.App.4th 183, 193.) We “view
the evidence in the light most favorable to the trial court’s
order, drawing every reasonable inference and resolving all
conflicts in support of the judgment.” (In re Marina S.
(2005) 132 Cal.App.4th 158, 165.) We do not reassess the
credibility of witnesses or reweigh the evidence. (In re
Daniel G. (2004) 120 Cal.App.4th 824, 830.)

       A. Jurisdictional Findings
               1. Mother’s Physical Abuse of the Children
       Mother challenges the sufficiency of the evidence to
support the juvenile court’s findings concerning her physical
abuse of the children. Under Section 300(a), the juvenile
court’s jurisdiction extends to a child who has suffered, or is
at a substantial risk of suffering, “serious physical harm
inflicted nonaccidentally . . . by the child’s parent or
guardian.” (Ibid.) “For purposes of this subdivision, a court
may find there is a substantial risk of serious future injury
based on the manner in which a less serious injury was
inflicted, a history of repeated inflictions of injuries on the
child . . . , or a combination of these and other actions by the


                               12
parent or guardian that indicate the child is at risk of
serious physical harm.”6 (Ibid.)
      In contending the evidence was insufficient to support
jurisdictional findings under Section 300(a), Mother raises
two arguments. First, she claims her physical discipline of
the children with a belt, with a sandal, and by pinching,
constituted permissible, reasonable parental discipline. A
parent’s use of corporal punishment falls within the scope of
the parental right to discipline if: (1) the parent acted with a
genuine disciplinary motive; (2) “the discipline was
‘warranted by the circumstances’”; and (3) “‘the amount of
punishment was reasonable . . . .’” (In re D.M. (2015) 242
Cal.App.4th 634, 641.)
      The parties debate whether Mother was required to
argue and prove the applicability of the reasonable parental
discipline doctrine in the juvenile court, or whether DCFS
had the burden to show this doctrine did not apply. We need
not decide who bore the burden below, however, as at least
some of Mother’s conduct exceeded the limits of reasonable
parental discipline. Initially, Mother does not contend that
the incident in which she hit Tristan on his head with a book
constituted permissible discipline. Moreover, the record
supported that Mother pinched the children on their legs,
arms, or ears, on multiple occasions, sometimes with
6     While the operative petition included physical-abuse-
related allegations under Section 300(b)(1) as well, the parties do
not argue that the analysis of the issue would be any different
under that provision.



                                13
sufficient force to leave marks. Given the significant
physical pain a child is likely to suffer when pinched to the
point of bruising, this punitive technique by Mother went
beyond the scope of permissible discipline.7 (See In re
Benjamin D. (1991) 227 Cal.App.3d 1464, 1472 [finding
substantial risk of serious physical harm to child based in
part on father’s frequent pinching of child’s arms and
stomach, sometimes causing bruising]; Gonzalez v. Santa
Clara County Dept. of Social Services (2014) 223 Cal.App.4th
72, 92 [“the presence of lasting bruises or other marks may
support a finding that a parent crossed the line between
permissible discipline and reportable abuse”].)
      Next, Mother argues that her violent conduct toward
the children was too remote and unlikely to recur, and thus
that they were not subject to a substantial risk of harm at
the time of the adjudication hearing. We disagree. Mother’s
use of excessive violence against the children was not
remote. About one year before the adjudication hearing,
Mother engaged in significant violence against the children,
hitting Tristan with a book on different parts of his body,
including his head, and grabbing Alana by her hair and
pushing her, causing her head to hit the door and leaving
visible scratch marks on her. Less than a month before the

7     Because we conclude that at least some of Mother’s conduct
could not be seen as reasonable parental discipline, we need not
address her contention that the court erroneously believed that
pinching children or hitting them with belts or sandals always
constituted physical abuse.



                              14
hearing, Tyler reported Mother would now “pop” the children
in the mouth in order to discipline them, and that Mother
had hit Alana on the mouth and pinched her “a couple
months back.” Unsurprisingly, the children reported
continuing to fear Mother’s anger. Thus, Mother’s relatively
recent conduct supported a finding that she posed a
continuing risk of harm to the children. (See In re T.V.
(2013) 217 Cal.App.4th 126, 133 [“A parent’s past conduct is
a good predictor of future behavior”].)
       Mother’s responses to the children’s reports about her
violence suggested she was unlikely to abandon her
disciplinary methods. Mother consistently denied employing
physical discipline against the children, admitting only to
pinching, which she did not consider corporal punishment.
While she acknowledged hitting Tristan with a book, she
minimized the incident, claiming she merely “tapped” him on
the head. Rather than accept responsibility for her actions,
Mother attempted to lay the blame for her difficulties with
the children on Father. Such an approach by an offending
parent does not inspire confidence in the parent’s willingness
or ability to change. (See In re Gabriel K. (2012) 203
Cal.App.4th 188, 197 [“One cannot correct a problem one
fails to acknowledge”]; In re Esmeralda B. (1992) 11
Cal.App.4th 1036, 1044 [parent’s denial is relevant factor in
determining whether parent is likely to modify his or her
behavior].) In short, substantial evidence supported the
juvenile court’s jurisdictional findings based on Mother’s
physical abuse of the children.


                             15
           2. Risk of Physical Harm Based on Mother’s
              Neglect of Tristan’s Mental Health
      Mother argues the evidence was insufficient to support
juvenile court jurisdiction based on her neglect of Tristan’s
need for mental health services under Section 300(b)(1). As
relevant here, that provision extends the court’s jurisdiction
to a child who has suffered or who is at a substantial risk of
suffering “serious physical harm or illness . . . by the willful
or negligent failure of the parent or guardian to provide the
child with adequate food, clothing, shelter, or medical
treatment . . . .” (Section 300(b)(1).)
      Mother concedes she delayed obtaining mental health
services for Tristan but contends there was nevertheless no
substantial risk of physical harm to the child at the time of
the adjudication hearing. She claims it was not clear that
Tristan’s mental health had seriously deteriorated until
September 2019. Mother further claims that once Tristan’s
struggles became apparent, she did not remain indifferent.
She highlights her September 2019 call for assistance after
the child’s comment that he did not want to wake up, and
her scheduling of his October 2019 intake appointment.
Finally, Mother emphasizes that by November 2019, before
the adjudication hearing, Tristan began receiving
wraparound services. We find none of these points
persuasive.
      Initially, Tristan’s need for mental health services was
clear long before September 2019. Mother herself reported


                               16
that Tristan’s behavior began to change in June 2018. She
claimed he became withdrawn and anxious, and his grades
began to drop from As and Bs to Fs. She further reported
Tristan first spoke about suicide in December 2018. That
same month, DCFS recommended therapy for all the
children. In January 2019, Father found a note on Tristan’s
phone stating that the child felt like killing himself but was
too scared. Mother notes that Tristan denied being
depressed, and that his siblings suggested at least some of
his prior suicidal comments were not serious. But neither
Tristan’s self-reporting nor his siblings’ assessment should
have alleviated concerns about his mental or emotional
health, given the troubling changes in his behavior, his
apparent suicidal ideations (both communicated and
uncommunicated), and DCFS’s professional
recommendation.
      In the face of these concerning indications, Mother did
not merely fail to act with sufficient urgency, but
intentionally hindered the process of obtaining mental
health services for Tristan. When Father tried to enroll the
children in therapy in Los Angeles, Mother objected that she
wanted to enroll them in Downey, where they went to school.
On September 10, 2019, the family court ordered the parents
to enroll the children in counseling per DCFS’s
recommendation. When Father tried to comply with this
order by enrolling the children in therapy in Downey,
Mother refused to sign the consent forms. And when a social
worker encouraged Mother to enroll the children in services


                             17
so the case could close, Mother refused to do so because she
wanted the case to remain open. Given this evidence of
Mother’s longstanding disregard for Tristan’s mental health
in favor of idiosyncratic considerations, her call for
emergency assistance in September 2019 and her facilitation
of the October 2019 intake appointment did little to show
true commitment to his wellbeing.8
      Contrary to Mother’s suggestion, the juvenile court was
not bound to conclude that the commencement of
wraparound services in November 2019 eliminated the
substantial risk to Tristan. At the time of the adjudication
hearing, those services had only just begun, and the record
does not reveal what effect they had on Tristan, if any.
Moreover, Mother initially refused, and later only
reluctantly agreed, to cooperate with wraparound services,
with the caveat that she would not allow anyone into her
home. The juvenile court was entitled to find Mother’s
grudging, late cooperation unconvincing, and insufficient to
assure the court Mother would continue to obtain necessary
services for Tristan absent court intervention. (See In re
Roxanne B. (2015) 234 Cal.App.4th 916, 922 (Roxanne B.)
[juvenile court had good reason to believe that parents would

8     While Mother suggests she made prior attempts to obtain
mental health services for Tristan but was unsuccessful due to
insurance problems, she provides only her own statements in
support. The trial court did not find Mother credible, and we
may not second-guess its assessment. (See In re Daniel G.,
supra, 120 Cal.App.4th at 830.)



                              18
cease child’s treatment and ignore her obvious mental health
needs despite their recent cooperation with DCFS; “this
short period of change does not absolve concerns for [the
child]’s safety in the context of almost two years of medical
neglect,” especially given parents’ “resistance toward
DCFS”].) Accordingly, substantial evidence supported the
juvenile court’s jurisdictional findings under Section
300(b)(1) based on Mother’s neglect of Tristan’s need for
mental health services.

           3. Risk of Emotional Harm due to Mother’s
              Neglect of Tristan’s Mental Health
               a. Applicable Law
      Under Section 300(c), the juvenile court’s jurisdiction
extends to a child who “is suffering serious emotional
damage, or is at substantial risk of suffering serious
emotional damage, evidenced by severe anxiety, depression,
withdrawal, or untoward aggressive behavior toward self or
others, as a result of the conduct of the parent . . . .” (Ibid.)
This provision “sanctions intervention by the dependency
system in two situations: (1) when parental action or
inaction causes the emotional harm, i.e., when parental fault
can be shown; and (2) when the child is suffering serious
emotional damage due to no parental fault or neglect, but
the parent or parents are unable themselves to provide
adequate mental health treatment.” (In re Alexander K.
(1993) 14 Cal.App.4th 549, 557.) “In a situation involving
parental ‘fault,’ the petitioner must prove three things: (1)

                               19
the offending parental conduct; (2) causation; and (3) serious
emotional harm or the risk thereof, as evidenced by severe
anxiety, depression, withdrawal or untoward aggressive
behavior.” (Ibid.)

              b. Analysis
      Mother challenges the sufficiency of the evidence to
support the juvenile court’s jurisdiction under Section 300(c)
based on her neglect of Tristan’s mental health. She
contends: (1) there was no relevant offending conduct on her
part; (2) Tristan suffered no serious emotional damage; and
(3) there was no causal connection between any offending
conduct by her and any emotional damage in Tristan.
      In arguing there was no substantial evidence of
offending conduct on her part, Mother repeats her
contentions regarding the medical-neglect findings under
Section 300(b)(1). We reject those contentions for the
reasons discussed above.
      As for serious emotional damage, Mother argues the
evidence did not support this element because it did not
show that Tristan experienced severe anxiety, depression,
withdrawal, or untoward aggressive behavior. We disagree.
The record supported that Tristan suffered from suicidal
ideations over a period of several months, culminating in his
hospitalization. (See Roxanne B., supra, 234 Cal.App.4th at
921 [child’s suicidal ideations may support finding of serious
emotional damage under Section 300(c)].) And while Tristan
denied feeling depressed or anxious, Mother herself


                              20
expressed concern about his emotional state. She described
Tristan’s behavioral changes beginning in 2018, with his
grades dropping from As and Bs to Fs. She reported that all
her children, Tristan included, became “withdraw[n]” and
demonstrated “anxiety” and lack of interest. Tristan’s
emotional distress was more severe, however, causing even
his siblings to take note. All three of Tristan’s siblings were
aware of his multiple suicidal threats and related comments.
Annika thought Tristan was “depressed.” She expressed
concern about his changed behavior, noting he used to enjoy
school and spending time with family, but now was edgy, did
not enjoy school or his family, and would lock himself in his
room. While many of these symptoms may be common in
teenagers, especially those exposed to an acrimonious
divorce, a reasonable factfinder could conclude that the
severity and combination of these symptoms in Tristan,
particularly with his lasting, expressed suicidal ideations,
exceeded normal bounds.
      Turning to causation, Mother claims the parents’
divorce, rather than any neglect by her, caused Tristan’s
emotional harm. But while the parents’ divorce likely
triggered Tristan’s distress, the juvenile court reasonably
concluded that Mother’s interference with his ability to
receive necessary mental health services caused his issues to
persist. (See Roxanne B., supra, 234 Cal.App.4th at 923
[Section 300(c) “‘authorizes the taking of jurisdiction . . .
where the parent’s actions are the cause of the child
continuing to suffer the emotional damage . . . .’”], quoting 1


                              21
Seiser et al., Seiser & Kumli on Cal. Juvenile Courts
Practice and Procedure (2014 ed.) Grounds for Dependency
Jurisdiction, § 2.84[4].)
      In Roxanne B., supra, 234 Cal.App.4th at 923, the
Court of Appeal upheld findings under Section 300(c) based
on the parents’ failure to provide their daughter timely
access to mental health services to treat her depression. The
court noted that despite repeated professional
admonishments that the child needed counseling, the
parents failed to take her emotional problems seriously and
did not provide her with consistent access to services. (Ibid.)
This disregard for the child’s needs, the Roxanne B. court
concluded, caused her to continue to suffer from depression,
as evidenced by increased incidents of suicidal ideation and
hospitalizations. (Ibid.)
      The circumstances of this case are similar. As
discussed, Tristan had a clear need for mental health
services, supported by a professional recommendation for
those services, and ultimately, a court order mandating
them. Yet the record supports that Mother disregarded the
child’s needs for more than a year after she began having
concerns about his emotional state, going so far as to
intentionally frustrate Father’s attempts to enroll him in
mental health services. Left without professional help,
Tristan did not improve, and was ultimately hospitalized
following additional suicidal comments. This evidence
supported the juvenile court’s finding that Mother’s neglect
caused Tristan’s emotional issues to persist. (See Roxanne


                              22
B., supra, 234 Cal.App.4th at 923.) In sum, the evidence
supported the juvenile court’s findings under Section 300(c).

           4. Risk of Harm Due to Mother’s Substance
              Abuse
      Mother argues the evidence was insufficient to support
jurisdiction under Section 300(b)(1) based on her substance
abuse. This provision, discussed above in the context of
medical neglect, additionally extends the juvenile court’s
jurisdiction to a child who is at a substantial risk of suffering
serious physical harm “by the inability of the parent . . . to
provide regular care for the child due to the parent’s . . .
substance abuse.” (Section 300(b)(1).)
      Mother asserts there was insufficient evidence to show
that she was a substance abuser. She further asserts the
evidence established no link between any substance abuse
and a risk of serious physical harm to the children. We
disagree on both points.
      The record sufficiently supported that Mother abused
alcohol and marijuana. Tristan reported that Mother drank
alcohol almost every day. He noted Mother used to leave the
children alone while she went out to parties and would come
home around one or two in the morning, looking as though
she had been drinking, and smelling of alcohol. In October
2019, about two months before the adjudication hearing,
Mother arrived drunk to pick the children up from Father’s
home. This evidence tended to rebut any suggestion that



                               23
Mother had abandoned her excessive drinking by the time of
the hearing.
      Record evidence supports that Mother abused
marijuana, including around the children. Tyler reported
seeing her smoke and finding her bag of marijuana. Alana
said she had smelled marijuana on Mother and in Mother’s
bedroom, and stated that Mother kept marijuana in a
bedroom drawer and a pipe in the bathroom. Tristan saw
Mother smoke out of a pipe on the porch, and could smell her
smoke in her bedroom. The children also witnessed Mother’s
bizarre behavior. They described her behavior as “‘odd’” and
explained that when she came home from work, she would
roll around on the floor, laughing to herself, and acting like a
child. This erratic behavior in the presence of the children
was indicative of a drug abuse problem, as opposed to
limited and controlled drug use. (See In re Rebecca C. (2014)
228 Cal.App.4th 720, 726 [“evidence of life-impacting effects
of drug use” may support finding of substance abuse problem
justifying juvenile court’s intervention].) While Mother
denied recent use of marijuana at the adjudication hearing,
the juvenile court was free to disbelieve her testimony.9

9     Mother cites the holding of In re Drake M. (2012) 211
Cal.App.4th 754, that a finding of substance abuse under Section
300(b)(1) requires evidence that (1) the parent had been
diagnosed as having a substance abuse problem by a medical
professional or (2) the parent has a current substance abuse
problem as defined in the Diagnostic and Statistical Manual of
Mental Disorders. (In re Drake M. at 766.) However, other
courts have rejected this formulation as an exclusive definition of
(Fn. is continued on next page.)


                                   24
      Mother contends any substance abuse did not create a
substantial risk of harm to the children because they were
healthy and well cared for, they were free of bruises or
markings, they were doing well in school, and Mother was
taking them to school each day. The record belies her
contentions. The evidence showed that in October 2019,
Mother sent an Uber driver to pick the children up from
Father’s home. Tristan refused to leave with a stranger
without mother in the car. Mother then showed up drunk to
pick the children up, with Lupe driving her. Because Lupe
was in the car, there was no room for Tyler to sit, and
Mother had him sit on the floor, without a seatbelt.
Additionally, the children reported that on weekends,
Mother would go out to drink and party from morning or
midday until late at night, leaving Annika to take care of her
three siblings, including Tristan, who was contending with
emotional problems and suicidal ideations.
      Moreover, Mother’s characterization of how the
children were doing while in her care bears little
relationship to the record. While she claims the children

substance abuse. (See In re Christopher R. (2014) 225
Cal.App.4th 1210 [Drake M.’s definition “is not a comprehensive,
exclusive definition mandated by either the Legislature or the
Supreme Court”]; In re Rebecca C., supra, 228 Cal.App.4th at
726.) Regardless, Mother offers no argument regarding the
application of Drake M.’s definition to this case. She has
therefore forfeited any contention in this regard. (See Sviridov v.
City of San Diego (2017) 14 Cal.App.5th 514, 521 (Sviridov)
[arguments not developed are forfeited].)



                                25
were healthy and well cared for, Tristan was struggling with
emotional issues and suicidal ideations, yet was not
receiving necessary mental health services. While she
claims the children were free of bruises, there was evidence
of significant violence by Mother, including hitting Tristan
on the head with a book (leaving a red mark on his cheek),
grabbing Alana by the hair and pushing her (leaving visible
scratch marks on her), and pinching the children to the point
of bruising. While she claims the children were doing well in
school, Mother herself expressed concern about Tristan’s
grades falling from As and Bs to Fs. And while she claims
she was taking the children to school each day, she would
sometimes fail to pick them up from Father’s home at the
end of visits, which sometimes caused them to miss school.
Accordingly, the evidence supported the juvenile court’s
jurisdiction based on Mother’s substance abuse.

      B. Removal Order
      Mother contends there was no substantial evidence
supporting the disposition order removing the children from
her custody. A juvenile court may remove a child from his or
her custodial parent if it finds by clear and convincing
evidence that there is substantial danger to the physical
health, safety, protection, or emotional well-being of the
child or would be if the child were returned home, and that
there are no reasonable means to protect the child absent
removal. (§ 361, subd. (c)(1).)




                             26
      Mother argues there was no substantial danger to the
children for some the same reasons she advances in her
challenges to the juvenile court’s jurisdictional findings,
claiming she: (1) cared for the children, took them to school,
and provided them with a safe and clean home; and (2)
expressed concern for Tristan’s deteriorating mental health,
acted quickly when he commented he did not want to wake
up, and ultimately enrolled him in wraparound services.
These contentions remain unpersuasive in the context of the
court’s dispositional orders, even when considering the
higher standard of proof by clear and convincing evidence.
As discussed, Mother showed reckless disregard for Tristan’s
emotional and mental health needs, and her substance
abuse, which led to erratic behavior, placed the children in
physical danger and affected her ability to care for them.10
The juvenile court was also entitled to consider the
children’s improvement after they had been detained from


10     Mother questions Father’s fitness to care for the children,
but at issue here is the juvenile court’s decision to remove the
children from Mother’s custody, not the wisdom of releasing them
to Father’s custody. Mother also notes that the family court
chose not to remove the children from her custody. Yet the
juvenile court was not required to defer to the family court on
this issue. (See In re Chantal S. (1996) 13 Cal.4th 196, 201
[family court provides presumptively fit parents with forum to
resolve private custody and visitation disputes, whereas juvenile
court provides State with forum to restrict parental behavior or
remove children from parents’ custody, without presumption of
parental fitness].)



                               27
Mother: DCFS reported the children were more comfortable
and relaxed with Father. Tyler said he was feeling good
about living with Father, and Annika said she felt truly
grateful, relieved, and as if pressure had been lifted from her
shoulders.
      Mother conclusorily asserts there were reasonable
alternatives to removal, such as unannounced home visits
and continued wraparound services. She has forfeited any
contention in this regard by failing to develop the argument.
(Sviridov, supra, 14 Cal.App.5th at 521.) Moreover, Mother
failed to accept responsibility for her behavior and pressured
the children to lie for her. When a social worker encouraged
Mother to enroll the children in services so the case could
close, Mother refused and indicated a desire to prolong the
litigation. Given Mother’s counterproductive posture, the
juvenile court was entitled to conclude that no reasonable
alternatives to removal existed.




                              28
                       DISPOSITION
     The juvenile court’s jurisdictional findings and
dispositional orders are affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                          MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                             29